DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 11 May 2021 has been accepted and entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 3-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. As a result of the claim amendments, the invention is no longer directed to “computer program products”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20, 21, and 23-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Regimand (US 4,766,319).
With respect to claim 20, Regimand discloses: A method for measuring the density (corrected density measurement, abstract) of a sample construction material (test material, abstract), the method comprising: (a) directing radiation into a sample construction material (Fig. 8, 51); (b) detecting radiation from the sample construction material (Fig. 8, 52); (c) producing a signal representing one or more energy levels of the detected radiation (uncorrected density measurement, column 5, lines 21-31); (d) determining the background radiation levels (column 7, lines 33-46; column 3, lines 22-27); (e) determining a moisture property of the sample construction material (moisture readings, column 6, lines 46-51); (f) producing a signal representing the moisture property and a correction 
With respect to claim 21, Regimand discloses that devices such as the one disclosed are used for testing soils, soil-stone aggregates, cement, and asphalt (column 1, lines 12-19).
With respect to claim 23, Regimand discloses determining a raw density property value (uncorrected density measurement, column 5, lines 21-31) based on the signals representing the detected radiation and ambient radiation (column 7, lines 33-47).
With respect to claim 24, Regimand discloses correcting the raw density value based on the signal representing the moisture property (column 6, lines 23-32).

With respect to claim 26, Regimand discloses displaying the value associated with the density of the sample material (67, Fig. 8).
Allowable Subject Matter
Claims 3-19 are allowed.
Claims 22, 27, and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, Regimand does not specify the claimed energy selective radiation detector positioned apart from the source operable to produce a signal representing the detected radiation as a function of energy.
Claims 4-19 are allowable for reasons of dependency.
With respect to claims 22, 27, and 28, Regimand does not specify the claimed response properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.